Josephs v Hilpert (2022 NY Slip Op 05372)





Josephs v Hilpert


2022 NY Slip Op 05372


Decided on September 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2022

Before: Acosta, P.J., Mazzarelli, Gesmer, González, Pitt, JJ. 


Index No. 652616/19 Appeal No. 16298 Case No. 2022-01082 

[*1]Bonnie P. Josephs, Plaintiff-Appellant,
vDaniel Hilpert, Defendant-Respondent.


Bonnie P. Josephs, appellant pro se.
Daniel Hilpert, respondent pro se.

Appeal from order, Supreme Court, New York County (Nancy M. Bannon, J.), entered June 3, 2021, which, to the extent appealed from, upon denying defendant's motion for summary judgment dismissing the complaint, declined to grant plaintiff summary judgment upon a search of the record, unanimously dismissed, without costs.
As plaintiff's request for summary judgment upon a search of the record was not by motion made upon notice, the order denying that relief, to the extent appealed from, is unappealable as of right (see CPLR 5701 [a] [2]; Picken v RN Realty LLC, 203 AD3d 521 [1st Dept 2022]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2022